
	
		II
		110th CONGRESS
		2d Session
		S. 3291
		IN THE SENATE OF THE UNITED STATES
		
			July 21 (legislative
			 day, July 17), 2008
			Mr. Harkin (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain income and gains relating to fuels as qualifying income for publicly
		  traded partnerships.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Pipeline Act of
			 2008.
		2.Certain income and
			 gains relating to fuels treated as qualifying income for publicly traded
			 partnerships
			(a)In
			 generalSubparagraph (E) of section 7704(d)(1) of the Internal
			 Revenue Code of 1986 (defining qualifying income) is amended by inserting “, or
			 the transportation, storage, or marketing of any fuel which meets the
			 registration requirements for fuels and fuel additives established by the
			 Environmental Protection Agency under section 211 of the Clean Air Act (42
			 U.S.C. 7545)” after timber).
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			
